Exhibit 10.9

 

January 26, 2011

 

Rushmore Shipping LLC

 

RE:

 

Bareboat Charter Party dated as of January 24, 2007 (as amended and
supplemented, the “Charter”) among Rushmore Shipping LLC as Owner (the “Owner”),
Beekman Shipping Corp. as Charterer (the “Charterer”), and the Guarantors named
therein in respect of the Panamanian registered and Philippines bareboat
registered LAGUNA BELLE

 

Reference is hereby made to (i) the Charter,  (ii) the Letter Agreement dated as
of September 30, 2010 (the “Forbearance Letter”) whereby the Owner agreed
subject to the conditions therein to forbear from exercising any of the rights
or remedies arising from the Specified Events of Default as provided therein,
(iii) the Letter Agreement dated as of November 12, 2010 (the “First Forbearance
Extension Letter”) whereby you agreed subject to the conditions therein to a
Forbearance Extension Period ending as of January 13, 2011, and (iv) the Letter
Agreement dated as of December 23, 2010 (the “Second Forbearance Extension
Letter”, and, together with the Forbearance Letter and the First Forbearance
Extension Letter, the “Forbearance Letters”).  Capitalized terms defined in the
Charter or the Forbearance Letters and not otherwise defined herein are used
herein as therein defined, as applicable.

 

We hereby request that you waive each of the Specified Events of Default as
defined in the Forbearance Letters, and the rights and remedies of the Owners
arising therefrom.

 

Such agreement to waive the Specified Events of Default is conditioned upon and
subject to (i) TBS International plc and/or their applicable subsidiaries and
affiliates having entered into amendments or other modifications on or before
January 31, 2011 in respect of each of  the Bank of America Credit Facility, the
RBS Credit Facility, the AIG Credit Facility, the Berenberg Credit Facility, the
Commerzbank Credit Facility and the Credit Suisse Credit Facility in form and
substance acceptable to the Owner, (ii) the payment by the Charterer of
postponed hire payments in the amount of $613,393.31 on or before December 13,
2013, and (iii) the payment by the Charterer of the amounts set forth in the fee
letter dated January 26, 2011 from the Owner to the Charterer.

 

Subject to the conditions precedent stated in the preceding paragraph and
subject to the other terms and conditions set forth above, by counter-signing
this letter the Owner agrees to waive each of the Specified Events of Default
with effect from the date hereof.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

 

 

TBS INTERNATIONAL, PLC

 

 

 

 

By:

/s/ Christophil B. Costas

 

 

Name: Christophil B. Costas

 

 

Title: Attorney-in-fact

 

We acknowledge receipt of the foregoing and agreed to waive each of the
Specified Events of Default with effect from the date hereof.

 

 

RUSHMORE SHIPPING LLC

 

 

 

 

 

 

 

By:

/s/ Jane Freeberg Sarma

 

 

Name: Jane Freeberg Sarma

 

 

Title: Attorney-in-fact

 

 

--------------------------------------------------------------------------------